Jackson, Chief Justice.
This is a bill brought by the minority of the stockholders against the action of the majority in borrowing money to • improve the common property. Allegations are made by the complainants, and denied by the defendants, and the case is. one making that conflict of facts which must be settled by the chancellor, and with which we do not interfere.
*644Besides, there is no. allegation that the directors have gone outside- of their charter, but it seems to be an effort of the minority to have the courts to intervene in respect to different views of policy amon'g the stockholders in regal’d to their internal management of affairs within the charter.
To say the least, it would require a strong case to authorize such interference, if it can be done' at all. See Bailey vs. The Birkenhead, Lancashire, and Cheshire Junction Railway Company, 12 Beavan, 433, and Oglesby vs. Attrill, 105 U. S., 605, which appear to be very analogous to the case made here. However, we do not decide the point positively on the issue of the grant or refusal of this injunction, but. put our affirmance of the chancellor on the right he has to exercise a sound1 discretion in the refusal of the writ on such contested and disputed issues as are here. Neither the directors nor the corporation appear to be insolvent, from all the facts, though the insolvency of the corporation is alleged but denied, and the denial appears to have the stronger support from the facts. The chancellor settled that with other contested issues.
Judgment affirmed.